                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

                                                   )
REGINA R. TERRELL,                                 )
and ADA B. TERRELL, Plaintiffs                     )
                                                   )                  3:19-cv-141-TSL-RHW
                                                          CASE NO. ___________________
       V.                                          )
                                                   )
DME EXPRESS LLC, Defendant                         )
                                                   )


                                    NOTICE OF REMOVAL


TO:    THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
       SOUTHERN DISTRICT OF MISSISSIPPI, NORTHERN DIVISION

       NOW INTO COURT, through undersigned counsel, comes the defendant, DME

Express LLC (“DME” or “Defendant”), who files this Notice of Removal pursuant to 28 U.S.C.

§ 1332 and 1441, to hereby remove this matter from state court to the docket of this Honorable

Court, respectfully stating as follows:

                                    I.    INTRODUCTION

                                              1.

       On October 5, 2018, an action was commenced in the Circuit Court of the First Judicial

District of Hinds County, State of Mississippi, styled as Regina R. Terrell and Ada B. Terrell

(hereinafter referred to as the “Plaintiffs”) v. DME Express LLC, bearing Cause No. 18-574-

WLK (the “State Court Action”).

                                              2.

       Based upon undersigned counsel’s investigation with the state court, it appears that the

plaintiffs served their Complaint and the citation on DME on or around February 1, 2019. A



                                             -1-
copy of the Complaint is attached hereto as Exhibit “A”, and copies of the documents served

upon DME are attached hereto as Exhibit “B”.

                                                 3.

       Without waiving any right to contest the sufficiency of process and service of process,

DME files this Notice of Removal within the time delays for removal under 28 U.S.C. § 1446(b).

                                                 4.

       As alleged, the plaintiffs are both adult residents of Lincoln County, Bogue Chitto, State

of Mississippi. (See Ex. A, ¶ 1). Thus, the plaintiffs are considered citizens of the State of

Mississippi for purposes of diversity jurisdiction.

                                                 5.

       Defendant DME Express LLC is a limited liability company organized in the State of

Louisiana, whose principal office and place of business is located at 5314 South Yale Avenue,

Suite 900, Tulsa, Oklahoma 74135. DME is governed by members, Mark Borneleit and Andy

Gremillion. At the time this action commenced, Mr. Borneleit is a resident and domiciliary of

the State of Texas, and Mr. Gremillion is a resident and domiciliary of the State of Louisiana.

Copies of DME’s incorporation filings are attached hereto in globo as Exhibit “C”. Therefore,

DME is considered a citizen of the State of Louisiana and the State of Texas for purposes of

diversity jurisdiction. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008).

                                                 6.

       While, at all times herein, denying any liability for damages sought by the plaintiffs,

DME sets forth certain allegations in the Complaint to support this Notice of Removal, to wit:




                                                 -2-
                                                7.

         The plaintiffs seek damages stemming from an accident that occurred on October 12,

2015, where the plaintiffs’ vehicle was allegedly rear-ended by a vehicle owned and operated by

DME (“Incident”). (See Ex. A, ¶¶ 3-4).

                                                8.

         As asserted in the Complaint, the plaintiffs contend that the Incident caused “extensive

damage to plaintiffs’ vehicle and result[ed] in bodily injuries to both plaintiffs.” (See Ex. A, ¶

5). As a result of the Incident, “Plaintiff’s injuries required them to be transported by ambulance

to a local hospital, where they were examined and treated. Both plaintiffs required prolonged

medical care and treatment; they incurred medical expenses, and experienced pain and

suffering.” (See Ex. A, ¶ 5). Therefore, they seek to recover “past, present, future pain and

suffering” and “past, present, future medical expenses.” (See Ex. A, ¶ 7).

                                                9.

         Based on the plaintiffs’ description of damages, and by their own averments in the

Complaint, the potential judgment value against DME, exclusive of interest and costs, is in

excess of the requisite jurisdictional amount of $75,000.00.

                     II.     REMOVAL IS PROPER UNDER THE LAW

                                               10.

         This Court has subject matter jurisdiction over this litigation pursuant to 28 U.S.C. §§

1332 and 1441(b), as this action is between citizens of different states, and from the face of the

Complaint, the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs.




                                                -3-
                                                11.

       Removal is also timely under 28 U.S.C. § 1446(b) as this Notice of Removal is being

filed within thirty (30) days of service of the Complaint and citation on DME. Furthermore, the

State Court Action was commenced on October 5, 2018, and this removal is been filed within

one (1) year after its commencement pursuant to 28 U.S.C. § 1446(c).

                                                12.

       Pursuant to 28 U.S.C. § 1446(d), simultaneously with the filing of this Notice of

Removal, DME will promptly serve written notice thereof to all adverse parties, specifically the

plaintiffs, and shall file a copy of the Notice of Removal with the Clerk of Court for the Circuit

Court of the First Judicial District of Hinds County, State of Mississippi, to effect removal of this

civil action to this Honorable Court as provided by law.

                                                13.

       As required by Local Rule 5(b), the defendants are filing a copy of the entire state court

records with this Notice of Removal, which is filed in globo as Exhibit “D”. Upon information

and belief, the filed pleadings are the only pleadings filed in the State Court Action to date.

Undersigned counsel will supplement pursuant to the Local Rule should additional pleadings be

located.


       WHEREFORE, the defendant, DME Express LLC, prays that the aforesaid State Court

Action be removed from the docket of the Circuit Court of the First Judicial District of Hinds

County, State of Mississippi, to the docket of this Honorable Court for trial and determination as

provided by law, and that this Court enter such Orders and issue such process as may be proper,

including copies of records and proceedings of such civil action from the Circuit Court of the




                                                -4-
First Judicial District of Hinds County, State of Mississippi, and thereupon proceed with the civil

action as if it had been originally commenced in this Court.

         Respectfully submitted, this the 21st day of February, 2019.



                                       BY:             /s/ Olivia Y. Truong
                                                RICHARD E. KING (MS Bar #10702)
                                                OLIVIA Y. TRUONG (MS Bar #105395)
                                                MELCHIODE MARKS KING LLC
                                                639 Loyola Avenue, Suite 2550
                                                New Orleans, LA 70113
                                                Telephone:     (504) 336-2880
                                                Facsimile:     (504) 336-2342
                                                Email: rking@mmkfirm.com
                                                       otruong@mmkfirm.com
                                                Counsel for Defendant,
                                                DME Express LLC

                                 CERTIFICATE OF SERVICE

         I, the undersigned counsel of record for Defendant, do hereby certify that I have this day

served the above and foregoing on all counsel of record via ECF document filing system and

email.

         This the 21st day of February, 2019.

                                                     /s/ Olivia Y. Truong
                                                OLIVIA Y. TRUONG




                                                  -5-
